              Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 1 of 15 PageID# 1


AO       (Rev i I/I O Arrcsi Wanani
                                                                                                                                20]SK(m67^


                                         United States Distric t Court
                                                                   lor llie

                                                             District of Maryland

                      United States of America
                                 V.



                        RAKESH KAUSHAL,
                                                                              Case No.
                                                                                                lG-i40 9TJS



                                                      ARREST WARRANT                                                     APR I B 2019
I'o;      Anv authorized law eiirorccmenl ofllcer                                                                CLERK. U.S. DISTRICT COURT
                                                                                                                    ALEXANDRIA, VIRRIMia

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge witlioiii imnecessary delay
{name ofperson to be arresiedi        RAKESH KAUSHAL
who is accused of an offense or viTdation based on tlic following document filed with the court:

□ Indictment               D Superseding Indictment       H Infoniiaiion        H Superseding (nformaiion                  Complaint
\3 Probation Violation Petition            3 Supervised Release Violation Petition        i!) Violalion Notice ITI Orderof the Court
Tiiis offense is briefly dcrscribcd as follow.-,;
  18 U.S.C. § 1349- Conspiracy to commit wire fraud




Date: Af/ll 1^, Z'O I f
                                                                                           Issuing oJjUer's signature


City and stale:         Greenbelt, Maryland                                      Timothy J. Sullivan. US Magistrate Judg^
                                                                                             I'rinted thune and tit.'e



                                                                  Return


          This warrant was rceeiveil on (daiei      ^ j (T                               \vas arrested nn (daiei                       ^
at irity and stale)              ^

Date:




                                                                                             fruited name and tale
     Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 2 of 15 PageID# 2
                                                                            1^(111 1 ?5'
                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

         V.



 RAKESH KAUSHAL,                                          CASE NO.


                  Defendants.                             FILED UNDER SEAL




                                        MOTION TO SEAL


       The United States of America, by its attorneys, Robert K. Hur, United States Attorney for

the District of Maryland and Jessica C. Collins, Assistant United States Attorney for said District,

hereby moves this Honorable Court for an order sealing the Criminal Complaint, Affidavit and

.Arrest Warrant in the above-captioned matter. Disclosure of the Criminal Complaint would enable

the defendant to evade his appearance before the Court.

       WHEREFORE,the govciTiment requests that this Motion, the Order and all other

documents filed in this action be sealed until further order ofthe Court.

                                               Respectfully submitted,

                                               Robert K. Hur
                                               United States Attorney


                                                   ica'Gr-Col1 ins
                                               Assistant United States Attorney



ORDERED as prayed, this \ « day of April, 2019.


              ■' i''
Timothy J. Sullivan
United States Magistrate Judge
         Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 3 of 15 PageID# 3


A091 (Rev. 11/11) Criinmal Complaint                                                                                   JJC/AMK(2018R(X)674)


                                     United States District Court
                                                                for the

                                                        District of Maryland

                  United Stales of America


                                                                           Case No.
                      RAKESH KAUSHAL.

                                                                                       t9-i^09TyS
                         Defendani(s)


                                                CRIMINAL COMPLAINT

         1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of             August 2015 to January 2017        In the county of         Prince George's
                       District of           Maryland         ,the defendant(s) violated;
           Code Section                                                      Offense Description
18U.S.C.§1349                                  Conspiracy to commit wire fraud




         This criminal complaint is based on these facts:

See Attached Affidavit




         □ Continued on the attached sheet.




                                                                                             Complainant's signature

                                                                                        Special Agent Jason Bender
                                                                                              Printed name and title


Sworn to before me and signed in my presence.


Date:    r\i:ii.''u             i
                                                                                                Judge's signature

City and state:                      Greenbelt, Maryland                         Timothy J. Sullivan, US Magistrate Judge
                                                                                              printed name and title
               Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 4 of 15 PageID# 4


AO 442 (Rev. 11/11) Arrusl Warrant
                                                                                                                            2018R00674



                                         United States District Court
                                                                 for tlie

                                                           District of Maryland

                      United Stales of America
                                 V.


                        RAKESH KAUSHAL,
                                                                            Case No.
                                                                                             10-i


                             Defendani


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        RAKESH KAUSHAL                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment        O Information      □ Superseding information             iS'Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition      □ Violation Notice          □ Order of the Court

This offense is briefly described as follows;
  18 U.S.C. § 1349- Conspiracy to commit wire fraud




Date:                   1^* 2/0 { ^                                                      Avi/ij^^Vi/vw/h
                                                                                         Jssuiug ojfficer's signature

City and state:          Greenbelt, Maryland                                   Timothy J. Sullivan. US Magistrate Judge
                                                                                           Printed name and title


                                                                Return


          This warrant was received on (dote)                         , and the person was arrested on (date)
at (city and state)




                                                                                        Arresting officer's signature



                                                                                           Printed name and title
            Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 5 of 15 PageID# 5


A0442 (Rev. 11/11) AnestWBnsnt(RigB2)
                                                                                     i9°i409TJI

                   This second page contains personal identifiers provided for law-enforcement use only
                   and therefore should not be filed In court witib the executed warrant unless under seaL

                                                    (NotforPublic Disclosure)

Name ofdefendant/offender:

Known aliases;
Last known residence:
Prior addresses to which defendant/offender may still have ties:

Last known employment:           _
Last known telephone numbers:
Place ofbirth:
Date of birth:
Social Security number:
Height:                                                              Weight:
Sex:                                                                 Race:
Hain                                                                 Eyes:
Scars,tattoos, other distinguishing marks:



History ofviolence, weapons, drug use:


Known family,friends, and other associates(name,relation, address,phora number)'.


FBI number:
Complete description ofauto:


Investigative agency and address:


Name and telephone numbers(office and cell)of pretrial services or probation officer(^qtptteable):



Date oflast contact with pretrial services or probation officer (ifexplicable):
    Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 6 of 15 PageID# 6




JCC/ODB: USAO 2018R00674



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

                                                                                 i4G9
                                                   *      CASE NO.


 RAKESH KAUSHAL,                                   *      FILED UNDER SEAL

                    Defendant

                                               *******




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

         Your Affiant, Jason Bender, being first duly sworn, deposes and states as follows:

         1.       I am a Special Agent with the Federal Bureau of Investigation ("FBI"), United

States Department of Justice. I have been employed by the FBI since 2005 and am currently

assigned to a financial crime squad. 1 have received instruction and training, along with

investigative experience, in various t>pes offraud, to include, contract fraud, securities fraud,

mortgage fraud, financial institution fraud, healthcare fraud, and money laundering. In the

course of conducting or participating in criminal investigations, I have been involved in

interviewing and debriefing witnesses and informants; conducting physical sun'eillance;

analyzing bank records and other financial documents; analyzing telephone records; collecting

and analyzing evidence; and preparing and executing search warrants and arrest warrants.

         2.       I have personally participated in this investigation and have witnessed many of

the facts and circumstances described herein. I have also received information from other


individuals who have knowledge of the circumstances relating to this investigation, to include

other law enforcement personnel. The information set forth in this affidavit is based on my own

obser\'ations and review of documents, or reliable information provided to me by others. I am
    Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 7 of 15 PageID# 7




setting fordi only those facts and circunistances necessary to establish probable cause for the
issuance ofthe requested arrest warrant and complaint Unless otherwise indicated, all written
and oral statements referred to herein are set forth in substance and in part,rather thw verbatim.
        3.       This affidavit is being submitted in sui^ort ofa criminal complaint and arrest

warrant for RAKESH KAUSHAL("KAUSHAL"). Based on the facts set fordi in this

affidavit,I submit that there is probable cause to believe that KAUSBIAL violated 18 U.S.C,

§ 1349(con^iracy to commit wire fiaud)from in and around August 2015 to in and around

January 2017.

                              Statement of Probable Cause


                              Overview ofthe Investigation


        4.      I am conducting a criminal investigation into KAUSHAL,Co-Conspirator-1

("CC-l")and others as yet known and unknown(collectively *the Conspirators**). As further

discussed below,from approximately August 2015 to January 2017,the Conspirators engaged in

a scheme to defiaud KAUSHAL*s employer, Victim 1,by receiving payments from Victim 1 to

which they were not entitled. These payments were made by Victim 1 to CC-1*s companies,and

CC-1,in turn,then funneled a portion ofthese payments back to KAUSHAL.

                      Relevant Individuals. Business Entities and Addresses


        6.      Victim 1 is headquartered in Beltsville, Maryland. Victim 1 provides

construction and design services, primarily to federal government agencies.

        7.      Superior Construction Company Inc. C'Superior**) was a construction company,

owned by CC-1, with an address ofP.O. Box 219,Dickerson, Maryland. Maryland Dqpartment

ofAssessments and Taxation(**MDAT*)records reflect that Superior was forfeited in December

2017.




                                               -2-
   Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 8 of 15 PageID# 8




      . 8.    EDI Inc. T/A EDI Engineering & Construction bic.(**EDF*) was a construction
company,owned by CC-1,with an address ofP.O. Box 219,Dickerson,Maryland. MDAT
records reflect that EDI was forfeited in November 2013.

       9.     Complete Commercial Services, Mc.("CCS**) was a construction company,
owned by CC-1,with an address of5000 Sunnyside Avenue,Suite 301, Beltsville, Maryland.
MDAT records reflect that CCS was forfeited in December 2017.

       10.    RAKESH KAUSHAL(''KAUSHAL**)is a Maryland resident In August 2015,

KAUSHAL was hired by Victim 1 as a Project Manager and later promoted to Project

Executive. KAUSHAL is not currently an employee ofVictim 1.

       11.    CC-1 is a Maryland resident. CC-1 was the owner and President ofSuperior,

EDI,and CCS(collectively,**the CC-1 Companies**)-

       12.    Individual A is a Maryland resident. Individual A was the founder and is the sole

owner of Victim 1.

       13.    Individual B began working for Victim 1 as a consultant in approximately

October 2015 and later became Executive Vice President Individual B is not currently an

employee ofVictim 1.

       14.    Individual C began working for Victim 1 as Controller in approximately May

2016. Individual C is not currently an employee ofVictim 1.

                                      The Fraud Scheme


       15.    The investigation has revealed evidence that the Conspirators engaged in a

scheme to defraud KAUSHAL*s employer. Victim 1,by receiving payments from Victim 1 to

which they were not entitled. These payments were made by Victim 1 to the CC-1 Companies

which,in turn, would then funnel a portion ofthese payments back to KAUSHAL.



                                             -3
    Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 9 of 15 PageID# 9




        16.     Victim 1 hired KAUSHAL in approximately August 2015. KAUSHAL

managed construction projects for Victim 1,to include recommending subcontractors, approving
their work and reviewing and authorizing their payment

        17.    Beginning in approximately September 2015,KAUSHAL recommended the

CC-1 Companies to be subcontractors on Victim 1 construction projects for which KAUSHAL

was Project Manager.

        18.    The CC-1 Companies would submit payment requests to Victim 1,describing the

sub-contracting work they represented was performed on Victim 1*s construction projects.

KAUSHAL prepared these payment requests for CC-1 and would then email them to CC-1.

CC-1,or CC-1*s wife, would sign the payment requests on behalfofthe CC-1 Companies,have

them notarized, and email them back to KAUSHAL in order to request payment from Victim 1.

       19.     For example,an email dated October 8,2015 at 12:02PM from KAUSHAL,

using email account kaushalkrakesh@live.com,to CC-1,with the Subject line "Invoice 2",reads

**Sign and return" with the signature line "Rakesh Kaushal"followed by a phone number. The

email contains an attachment titled "Application and Certificate for Paymenf* addressed To:

Victim 1 and From: EDI. This document lists a"Current Payment Due"amount of$60,000.00

and the Contractor certification signature line is blank as is the Notary Public signature.

       20.     I have reviewed a copy ofan "Application and Certificate for Payment",

addressed To: Victim 1 and From: EDI,dated October 9,2015 that is signed by CC-1,and

notarized. This document lists a "Current Payment Due"amount of$60,000.00.

       21.     I have reviewed a copy ofa check dated October 22,2015 fix>m Victim 1 to EDI

for $60,000. 1 have also reviewed a copy ofa check dated October 28,2015 fiom Superior to




                                                 4-
  Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 10 of 15 PageID# 10




KAUSHAL for $26,900.00, which I believe represents a kick-back payment fiom CC-1 to

KAUSHAL.

        22.      As another example,an email dated December 10,2015 at 7:51AM from

KAUSHAL,using kaushalkrakesh@live.com,to CC-1,with the Subject line ^'Approved hivoice

4**, reads *Tlease execute this**. The email contains an attachment titled "Application and

Certificate for Payment**, dated November 20,2015,and is addressed To: Victim 1 and From:

EDI. This document lists a"Current Payment Due** amount of$156,500.00 and the Contractor

certification signature line is blank as is the Notary Public signature.

        23.     An email dated December 10,2015 at 2:17PM fix>m CC-1 to KAUSElAL*s work

email account(at Victim 1*s email domain)reads"Rakesh, Attached is our Pay Application No.4

for your review and processing.** Attached to this email is a document titled "Application and

Certificate for Payment**, dated November 20,2015. The document lists a "Current Payment

Due** amount of$156,500.00; however,this document contains CC-1*s signature under the

"Contractor Certification** section and contains a signature under Notary Public.

        24.     1 have reviewed a copy ofa check, dated December 17,2015,from Victim 1 to

EDI for $156,500.00. I have also reviewed a copy ofa check dated December 21,2015 fiom

Superior to KAUSHAL for $72,500.00, which I believe rq)resents a kick-back payment from

CC-1 to KAUSHAL.


        25.     I have reviewed the transcript fix)m swom testimony ofCC-1 conducted on

August 15,2018.' During this testimony,CC-1 stated that KAUSHAL input the amounts on the

requests for payments and CC-1 affirmed that he(CC-1)did not check die accuracy ofthese




^ The references to swom testimony in this affidavit were taken as part ofa case between Victim 1 and KAUSEiAL
and CC-1,Civil Action No.432032V in the Circuit Court ofMaryland for Montgomery County.

                                                     -5-
  Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 11 of 15 PageID# 11




requests for payments and **took his OECAUSHAL*s*)word for it** regarding die accuracy ofthese
amounts.


       26.     CC-1 also testified that the amount ofoveipayments,according to his figures,
fixim Victim 1 to the CC-1 Companies was $1.1 million.

       27.     In re^onse to questioning regarding the payments made fiom the CC-1

Companies direcdy back to KAUSHAL,CC-1 testified that KAUSHAL asked for this money
because KAUSHAL told CC-1 that KAUSHAL had an understanding that he was saving with
Individual B to buy Victim 1 firom Individual A. CC-1 stated that this conversation with

KAUSHAL was in ^proximately August 2015.

       28.     I have reviewed a signed affidavit ofIndividual B,dated August 2,2018. In this

affidavit. Individual B states that he never spoke to KAUSHAL about a sale ofVictim 1 to

anyone. Individual B stated that he had no knowledge that the CC-1 Companies were providing

kick-back payments to KAUSHAL until Victim 1 uncovered the fiaud in late December 2016

and early January 2017. Individual B also stated that when he signed offon a payment request

on behalfofVictim 1 he did so based on his beliefthat the CC-1 Companies had been truthful in

their certifications, backed by notarized signatures ofCC-1 or CC-1*s wife as corporate officers,

that the work had been completed and the payments sou^t were due,and KAUSHAL*s

assurances that all was in order and the payments were due.

       29.     Based on my review ofemails,I believe KAUSHAL and CC-1 also made

attempts to conceal the fraud when it was discovered by Victim 1 in December 2016. For

example,an email dated December 28,2016 at 7;55AM from KAUSHAL*s work email account

(at Victim Ts email domain),to CC-1 states **Good Morning[CC-1]:I have been informed by

our accounting department that mistakenly we have overpaid your company for the MPO


                                              -6-
  Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 12 of 15 PageID# 12




Skywalk Project Can you please verily with your accounting and respond by COB today..."
Copied on this email from KAUSBEAL(using his Victim 1 email address)to CC-1 are Victim 1
employees Individual B and Individual C.

       30.     An email dated December 28,2016 at 8:14AM fitomKAUSHAL's

kaushalkrakesh@live.com email account to CC-1 reads"Good Morning Mr. Kaushal:In
re^onse to your email ofthis morning,please allow me to review our records with my

accountant. My accountant is offthis week,however,I should be able to get you an answer

sooner..."


       31.     An email dated December 28,2016 at 8:24AM,10 minutes after the email above

inpaiagrs^h 30,fix>m CC-1 to KAUSEEAL(at KAUSHAL*s Victim 1 email account).

Individual B,and Individual C states,"Good Morning Mr. Kaushal: In rehouse to your email of

this morning,please allow me to review our records with my accountant My accountant is off

this week. However,I should be able to get you an answer sooner..."

       32.    Based on the emails above in paragraphs 29 to 31,1 believe that,iq)on the haud

being discovered by Victim 1, KAUSHAL and CC-1 worked together to draft CC-1*s email

response to Victim 1 prior to CC-1 sending the email to Victim 1.

       33.    Additionally, when CC-1 was questioned during swom testimony on August 15,

2018,about the em^ referenced in Paragraph 31, above,CC-1 stated that he did not have an

accountant and that his accountant was basically himself.

       34.    From ^proximately September 2015 to December 2016,CC-1 submitted

approximately 36 payment requests, totaling over $3.2 million,to Victim 1 related to work the

CC-1 Companies represented they performed on Victim 1 construction projects. The payment

requests were submitted to KAUSHAL who,as Victim 1 *s Project Manager or Project



                                              -7-
  Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 13 of 15 PageID# 13




Executive,i^resented to Victim 1 tiiat the related work had been done, which in turn caused

Victim 1 to pay the CC-1 Companies.

       35.    From approximately September 2015 to December 2016, Victim 1 paid the CC-1

Companies over $3.2 million as a result ofthe payment requests. Upon receipt ofthese

payments from Victim 1,CC-1 issued approximately 34 kick-back payments,totaling over $1.7

million, directly to KAUSELAX personally. KAUSHAL deposited checks fix>m the CC-1

Companies for these kick-back payments into his personal bank accounts,causing the

transmission ofinformation by interstate wires for pxuposes ofprocessing these check payments.

       36.    On or about January 3,2017,after discovering the ftaud scheme. Victim 1 was

able to successfully reverse or void payments totaling approximately $741,525 to the CC-1

Companies.

       37.    I have reviewed three checks, all dated January 4,2017,ftom KAUSHAL to EDI

totaling $370,700.06. In his sworn testimony, CC-1 stated that KAUSBtAL paid him this money

because CC-1 told KAUSHAL his bank accounts were overdrawn. I believe that the three

checks totaling $370,700.06,approximately one-halfofthe $741,525,represents KAUSHAL

refunding CC-1 money KAUSHAL had previously received in the form ofkick-back payments

ftom CC-1.

       38.    Bank records reflect that in January 2017,after the ftaud was discovered by

Victim 1,KAUSHAL wired $650,000 ftom his Citibank account to a Bank ofIndia account in

India, with KAUSHAL listed as the beneficiary. ■

       39:    An email dated July 13,2018,ftom KAUSHAL to CC-1 begins

"DEFENDANT'S RESPOSES [sic] TO ALL OF THE PLAINTIFF'S FILING". Within the

body ofthis email KAUSHAL writes,"...I was instructed by[Individual B]to ask[CC-1]to


                                             -8-
 Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 14 of 15 PageID# 14




submit oveibiUing invoices that would be paid promptly.I told him diat I will not be part ofthis
scheme.[Individual B]told me that since this is from [Individual A]and that he will be

approving payments and contracts and I would only be assigning the project numbers. CC-1 told
me that he also wants some percentage from these overbillings, which I agreed...**. Later in the

same email,KAUSHAL writes,**I was told to hold the monies in an escrow account. After

monies reached ^proximately $650,000,1 told [hidividual B]that ifwe transfer the monies to

an Indian bank,we can get approximately 7% interest I was told to go ahead. I opened an

account with Bank ofIndia as NRI account**

       40.     I believe that the email described in paragr^h 39, above, was written by

KAUSHAL to CC-1 to outline their defense in the ongoing civil litigation with Victim 1.

       41.     In March 2019,1 participated in an interview ofIndividual A,who stated that she

never told KAUSHAL to have the CC-1 Companies overbill Victim 1 or directed KAUSHAL to

hold money on behalfof Victim 1. Individual A stated she never directed Individual B to direct

KAUSHAL to have the CC-1 Companies overbill Victim 1 or to hold money on behalfof

Victim 1. Individual A further stated that, prior to Victim 1 *s discovery ofthe scheme in

Decemb^ 2016,Individual A was unaware ofany payments from the CC-1 Companies to

KAUSHAL and that this information would have been important to Individual A in making

payments to the CC-1 Companies.

       42.     In April 2019,1 participated in an interview ofIndividual B who stated he never

discussed an overbilling scheme with KAUSHAL nor did he ever discuss KAUSHAL holding

Victim 1*s money in a Bank ofIndia bank account Individual B also stated that, prior to Victim

1*8 discovery ofthe scheme in December 2016,Individual B was unaware ofany payments from




                                                9-
  Case 1:19-mj-00185-TCB Document 1 Filed 04/18/19 Page 15 of 15 PageID# 15


                                                                    S9"l409Tja
the CC-1 Companies to KAUSHAL and that this information would have been important to

Individual B in connection with payment requests from the CC-1 Companies.

                                             Conclusion


       43.     Based on the facts set forth herein,1 respectfrilly submit that there is probable

cause to believe that between in or about August 2015 and January 2017,KAUSEIAL committed

con^iiacy to wire fraud in violation of 18 U.S.C.§ 1349. Therefore,I request the issuance ofa

criminal complaint and an arrest warrant.

       44.     Your affiant has signed this document under oath as to all assertions and

allegations contained herein and states that its contents are true and correct to the best ofhis

knowledge.




                                                           n Bender, Special Agent
                                                        ederal Bureau ofInvestigation
                                                       Department ofJustice


       Subscribed and swom to me on this
                                                   ij.Mday ofApril,2019.

                                                       The Honorable Timothy J. Sullivan
                                                       United States Magistrate Judge




                                                -10-
